BEAUCHAMP, Judge.
The appellant was given the death penalty for the murder of his wife and he appeals.
There is no material conflict in the evidence. Appellant and deceased had been married twenty-five years and had five children, the oldest, a young man, was married and he testified in the case for the State. For quite a while prior to the killing appellant had been staying with his mother and a widowed sister in Mart, Texas, both of whom testified that appellant had tuberculosis and was confined to his bed. He purchased a pistol in Waco and went to Houston where he found his wife, recently divorced, working in a large grocery store. She was behind the cold drink counter. The attention of employees in the store was attracted by the wife’s emphatic refusal to do something which he had demanded and then by the shooting. Three bullets entered her body, either of which, according to the evidence, might have been fatal. He was standing between her and the only exit. In running from him she fell over the counter and on the floor. He went to this point, reached over and fired his last shot from over the counter. She died in a very few minutes. A policeman and others in thq store overpowered him, took his gun and placed him under arrest. The gun held six shells which had been fired.
Witnesses, including the son, testified to previous threats and attempts of appellant to take the life of his wife. At one of such times he was drinking.
The record in this case is a model of simplicity and accuracy. The indictment reads as follows: "In the name and by authority of the State of Texas: The Grand Jury of Harris County, State of Texas, *872duly organized at the February Term, A. D. 1950 of Criminal District Court No. 2 of said 'County, in said Court, at said term, do present that J. B. Patterson on or about the 25th day of February, A. D. 1950, in said County and State, did with malice aforethought kill Nettie Marie Patterson by shooting her with a gun. Against the peace and dignity of the State. Geo. N. Posey, Foreman of the Grand Jury.”
The charge is as simple and comprehensive as the indictment. It covers every possible issue. No exceptions were lodged against it and there are no bills of exception in the record'. A motion for a new trial made complaint of the introduction of certain testimony.. There is no bill of excep*•tion bringing this question up and we think ‘that the evidence was admissible.
Finding no reversible error, the judgment of the trial court is affirmed.